ORDER
PER CURIAM.
Prel Dokaj (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court erred in denying him relief under Rule 24.035, without an evidentiary hearing, because his plea was not knowing, intelligent, and voluntary in that Movant’s plea counsel failed to explain his constitutional rights to him.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 24.0S5(k). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).